Gunter, Justice.
This is an appeal from a judgment that dismissed an action against a sheriff and the surety on his bond for improper venue. The complaint was brought in Fulton Superior Court, and the sheriff resided in Cobb County. The sole issue raised in this appeal is determined by the recent decision of this court in White v. Firemen’s Fund Ins. Co., 233 Ga. 919.
Submitted December 20, 1974
Decided April 8, 1975.
Wilkinson & Wittner, A. Mims Wilkinson, Jr., for appellants.
Edwards, Autrey & Parker, A. Sidney Parker, Robert J. Grayson, for appellees.
In that case we held that the trial court properly dismissed the action for lack of venue in the Superior Court of Fulton County. That decision is controlling here, and the judgment appealed from was correct.

Judgment affirmed.


All the Justices concur.